                               UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF NORTH CAROLINA
                                   CHARLOTTE DIVISION
                                        3:16-cv-357-RJC
                                      (3:06-cr-176-RJC-1)

ANTOINE RYAN MORGAN,                                             )
                                                                 )
                             Petitioner,                         )
                                                                 )
vs.                                                              )                 ORDER
                                                                 )
UNITED STATES OF AMERICA,                                        )
                                                                 )
                  Respondent.                                    )
_______________________________________                          )

           THIS MATTER is before the Court on the Government’s Motion to Hold Petitioner’s

Motion to Vacate in Abeyance, (Doc. No. 11).

           Petitioner filed a Motion to Vacate, Set Aside or Correct Sentence under 28 U.S.C. § 2255

raising a Johnson v. United States, 576 U.S. 591 (2015) challenge to his conviction for violating

18 U.S.C. § 924(c). (Doc. No. 1). The Court stayed this matter pending the Fourth Circuit Court

of Appeals’ consideration of United States v. Ali, No. 15-4433 and United States v. Simms, No.

15-4640. (Doc. No. 4). The Court then lifted the stay pursuant to United States v. Davis, 139 S.Ct.

2319 (2019). (Doc. No. 5). However, the case was subsequently stayed pursuant to United States

v. Taylor, 19-7616. (Doc. Nos. 7, 10).

           The Government now asks the Court to stay the case pending the filing of a petition for

certiorari in Taylor,1 the United States’ acquiescence in a defendant-filed petition that presents the

same issue, or the decision of the Acting Solicitor General not to file a petition for certiorari –

whichever occurs first. Counsel for Petitioner does not oppose the stay. (Doc. No. 11 at 3).


1
    An extended 150-day deadline applies to a filing of a certiorari petition due to COVID-19.

                                                            1



              Case 3:16-cv-00357-RJC Document 12 Filed 02/17/21 Page 1 of 2
        The Court finds that a stay of these proceedings is in the interest of justice and judicial

economy. The Government shall promptly notify the Court of the United States’ filing of a petition

for certiorari in Taylor, the United States’ acquiescence in a defendant-filed petition that presents

the same issue, or the Acting Solicitor General’s decision not to file a petition for certiorari,

whichever occurs first.2

        IT IS, THEREFORE, ORDERED that:

        1.       The Government’s Motion to Hold Petitioner’s Motion to Vacate in Abeyance,

                 (Doc. No. 11) is GRANTED.

        2.       The Government shall promptly notify the Court of the United States’ filing of a

                 petition for certiorari in Taylor, the United States’ acquiescence in a defendant-filed

                 petition that presents the same issue, or the Acting Solicitor General’s decision not

                 to file a petition for certiorari, whichever occurs first.




                                                   Signed: February 17, 2021




2
 The Government has indicated that it will either move to hold the case in abeyance pending a Supreme Court
determination on a relevant petition, or file a response to the Motion to Vacate at that time. (Doc. No. 11 at 3).
                                                        2



             Case 3:16-cv-00357-RJC Document 12 Filed 02/17/21 Page 2 of 2
